DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered.

Response to Arguments
                                           Response: Claim Objections
1.    Examiner Response:
Applicant’s arguments, see page 7, filed 2/17/22, with respect to the claim objections have been fully considered and are persuasive.  The claim objection of claim 14 has been withdrawn. 

                                        Response: 35 U.S.C.  § 103
2.    Examiner Response:
	The applicant argues that the prior art does not teach a prima facie case of obviousness.  The examiner notes that the current rejection has different references than the references used in the last office action.  The reason to combine the references of the current rejection is shown below.

3.    Examiner Response:
	The Applicant’s arguments on pages 8-12 with respect to the limitation of claim 12 that

from the VDD, wherein the VDD and the VDD2 are power signals that provide power
and are different from data signals configured to store data values in a latch, and the
VDD and the VDD2 have overlapping high portions of the power signals;” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14-15 and 20-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 12 and 20, the examiner has not seen any written description of outputting, by the transformation logic circuit, the updated power signal (VDD2), wherein the VDD2 includes a low portion that extends one cycle that corresponds to a first down cycle in the low portion of the VDD, wherein the VDD2 is a Also shown in signal VDD_IN_2 315 that is generated by the transformation logic 320 based on VDD_IN 305 and is out from the transformation logic 320 to the latch 340 and random generation logic 330. The VDD_IN_2 signal 315 is generated such that it also beginning in a power providing high state. The VDD_IN_2 signal 315 then transitions into a low section that does not provide power at time t1 then returns to a high state at time t2. The amount of time between t1 and t2 is equal to one clock cycle of the system”.  There’s no mentioning of the transformation logic receiving power, which results in the VDD2 having a high portion (turned on) when the VDD is off.  Also, dependent claims 14-15 and 21-32 are also rejected under 35 U.S.C. 112(a), since these claims depend upon claims 12 and 20.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-15 and 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claims 12 and 20 its unclear how the transformation logic receives power, which results in the VDD2 having a high portion (turned on) when the VDD is off.  In paragraph [0054] of the specification it states “Also shown in signal VDD_IN_2 315 that is generated by the transformation logic 320 based on VDD_IN 305 and is out from the transformation logic 320 to the latch 340 and random generation logic 330. The VDD_IN_2 signal 315 is generated such that it also beginning in a power providing high state. The VDD_IN_2 signal 315 then transitions into a low section that does not provide power at time t1 then returns to a high state at time t2. The amount of time between t1 and t2 is equal to one clock cycle of the system”.  The examiner considers the transformation logic outputting an updated power signal (VDD2) based on the VDD being powered on. Also, dependent claims 14-15 and 21-32 are also rejected under 35 U.S.C. 112(b), since these claims depend upon claims 12 and 20.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14-15, 20-24 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. PGPub 2012/0200345 in view of Matsuda (U.S. PGPub 2017/0366089) in further view of online reference Learnabout electronics Digital Electronics, .

Examiner’s note: Regarding the limitation of claim 1 that states “receiving, at a transformation logic circuit, the VDD from the power management logic”, the examiner considers the power gating unit 1 to be the transformation logic circuit, since the power gating unit 1 is receiving the power (VEXT 1) and outputs an VEXTT1.  The examiner considers the VEXT1 and the VEXTT1 to be the VDD and the VDD2, since the VEXT1 is the first power supply voltage that is supplied to the power gating unit 1 and the output of the power gating unit 1 is the power supply voltage VEXTT1, see paragraph [0128], paragraph [0134] – [0135] and Figs. 10-11 of the Kim reference.
Regarding the limitation of claim 1 that states “generating, by the transformation logic circuit, an updated power signal (VDD2) from the VDD, wherein the VDD and the VDD2 are power signals that provide power and are different from data signals configured to store data values in a latch”, the examiner considers the power gating unit 1 to be the transformation logic circuit, since the power gating unit 1 is receiving the power (VEXT 1) and outputs an VEXTT1, see paragraph [0128], paragraph [0141] and Fig. 11 of the Kim reference.
Regarding the limitation of claim 1 that states “outputting, by the transformation logic, the updated signal (VDD2)”, the examiner considers the VEXTT1 to be the VDD2, since the VEXTT1 is outputted from the power gating unit 1, see paragraph [0128], paragraph [0141] and Fig. 11 of the Kim reference.
Regarding the limitation of claim 1 that states “wherein the VDD2 is a different power signal than the VDD”, the examiner notes as shown in Fig. 11 of the Kim reference, the VEXT1 
Regarding the limitation of claim 1 that states “wherein the low portion extends for a plurality of cycles”, the examiner considers the process of the short cycle of the VDD being turned off as being the low portion that extends for a plurality of cycles, since the short is repeated, see paragraph [0079] and Fig. 7 of the Matsuda reference.
Regarding the limitation of claim 1 that states “and the VDD and the VDD2 have overlapping high portions of the power signals”, The examiner considers the D and Q shown in Fig. 5.3.5 of the Learnabout electronics reference, to be the VDD and VDD2, since the input to the flip-flop has a low and/or high state which is result of the voltage setting for flip-flop.  Also, as shown in Fig. 5.3.5 of the Learnabout electronics reference, there are overlapping high portions from the inputs of D and Q, see Pg. 3, Timing Diagram, 1st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.” and Fig. 5.3.5 of the Learnabout electronics reference.
Regarding the limitation of claim 1 that states “wherein the VDD2 includes a low portion that extends one cycle that corresponds to a first down cycle in the low portion of the VDD”, the examiner considers the D and Q shown in Fig. 5.3.5 of the Learnabout electronics reference, to be the VDD and VDD2, since the input to the flip-flop has a low and/or high state which is result of the voltage setting for flip-flop, see Pg. 3, Timing Diagram, 1st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.” and Fig. 5.3.5 of the Learnabout electronics reference.
Regarding the limitation of claim 1 that states “wherein the low portion of the VDD2 is a shorter duration than the low portion of the VDD”, the examiner notes in Fig. 5.3.5 of the Learnabout electronics reference, the Q input has a low state that is a shorter duration than the D st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.” and Fig. 5.3.5 of the Learnabout electronics reference.
Regarding the limitation of claim 1 that states “and receiving the VDD2 from the transformation logic at a plurality of pairs of latches connected to the transformation logic”, the examiner notes in Fig. 1 of the Huston et al. reference, the logic (item 111) and the latch circuits are connected.  The plurality of latches is within the latch circuits as shown in Fig. 3.  Also, the examiner considers the output from the logic 111 to be the VDD2 (updated signal), since based on the output of the logic 111 the latch circuits changes, see Col. 2 lines 44-47, “The first region 110 includes logic 111, etc.”, Col. 5 lines 10-15, “However, when the VDD signal, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.” and Figs. 1, 2B and 3 of the Huston et al. reference. 
Regarding the limitation of claim 1 that states “and generating, using a plurality of random generation logic integrated respectively into the plurality of pairs of latches, a plurality of respective random values for the one cycle that VDD2 is low, wherein the plurality of random generation logic receives the VDD2 from the transformation logic to generate a random value”,  the examiner considers the random generation logic to be inherent in the Huston et al. reference, since the latches are within latch circuits that produce pseudo random values when the VDD is low, see Col.4 lines 4-13 “When the latch circuit 200 determines, etc.”, Col. 5 lines 10-15 “However, when the VDD signal is low, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.” and Figs. 2B and 3 of the Huston et al. reference. 


With respect to claim 1, Kim discloses “providing, using a power management logic circuit, a power signal (VDD) that comprises a high portion and a low portion” as [Kim (paragraph [0048], paragraph [0135] – [0136], Figs. 11 and 13)];
“receiving, at a transformation logic circuit, the VDD from the power management logic” as [Kim (paragraph [0128], paragraph [0134] – [0135], Figs. 10 and 11)] Examiner’s interpretation: The examiner considers the power gating unit 1 to be the transformation logic circuit, since the power gating unit 1 is receiving the power (VEXT 1) and outputs an VEXTT1.  The examiner considers the VEXT1 and the VEXTT1 to be the VDD and the VDD2, since the VEXT1 is the first power supply voltage that is supplied to the power gating unit 1 and the output of the power gating unit 1 is the power supply voltage VEXTT1;
“generating, by the transformation logic circuit, an updated power signal (VDD2) from the VDD, wherein the VDD and the VDD2 are power signals that provide power and are different from data signals configured to store data values in a latch” as [Kim (paragraph [0128], paragraph [0141], Fig. 11)] Examiner’s interpretation: The examiner considers the power 
“outputting, by the transformation logic, the updated signal (VDD2)” as [Kim (paragraph [0128], paragraph [0141], Fig. 11)] Examiner’s interpretation: The examiner considers the VEXTT1 to be the VDD2, since the VEXTT1 is outputted from the power gating unit 1;
“wherein the VDD2 is a different power signal than the VDD” as [Kim (paragraph [0128] – [0129], Fig.11)] Examiner’s interpretation: As shown in Fig. 11 of the Kim reference, the VEXT1 is a first power supply voltage that is received by the power gating unit 1 and VEXTT1 is a power supply voltage that is outputted from the power gating unit 1;
While Kim teaches having the VDD at a low state (portion), Kim does not explicitly disclose “wherein the low portion extends for a plurality of cycles”
Matsuda discloses “wherein the low portion extends for a plurality of cycles” as [Matsuda (paragraph [0079], Fig. 7)] Examiner’s interpretation: The examiner considers the process of the short cycle of the VDD being turned off as being the low portion that extends for a plurality of cycles, since the short is repeated; 
Kim and Matsuda are analogous art because they are from the same field endeavor of analyzing the power of a circuit;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kim of having a power signal (VDD) at a low state by incorporating wherein the low portion extends for a plurality of cycles as taught by Matsuda for the purpose of controlling a power supply which generates and outputs a driving pulse to control on and off of a switching element.

While the combination of Kim and Matsuda teaches generating, by the transformation logic circuit, an updated power signal (VDD2) from the VDD, where the VDD and VDD2 are power signals that provide power, Kim and Matsuda do not explicitly disclose “and the VDD and the VDD2 have overlapping high portions of the power signals; wherein the VDD2 includes a low portion that extends one cycle that corresponds to a first down cycle in the low portion of the VDD; wherein the low portion of the VDD2 is a shorter duration than the low portion of the VDD”
Learnabout electronics discloses “and the VDD and the VDD2 have overlapping high portions of the power signals” as [Learnabout electronics (Pg. 3, Timing Diagram, 1st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.”, Fig. 5.3.5)] Examiner’s interpretation: The examiner considers the D and Q shown in Fig. 5.3.5 of the Learnabout electronics reference, to be the VDD and VDD2, since the input to the flip-flop has a low and/or high state which is result of the voltage setting for flip-flop.  Also, as shown in Fig. 5.3.5 of the Learnabout electronics reference, there are overlapping high portions from the inputs of D and Q;
“wherein the VDD2 includes a low portion that extends one cycle that corresponds to a first down cycle in the low portion of the VDD” as [Learnabout electronics (Pg. 3, Timing Diagram, 1st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.”, Fig. 5.3.5)] Examiner’s interpretation: The examiner considers the D and Q shown in Fig. 5.3.5 of the 
“wherein the low portion of the VDD2 is a shorter duration than the low portion of the VDD” as [Learnabout electronics (Pg. 3, Timing Diagram, 1st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.”, Fig. 5.3.5)] Examiner’s interpretation: As shown in Fig. 5.3.5 of the Learnabout electronics reference, the Q input has a low state that is a shorter duration than the D input.  The examiner considers the D and Q shown in Fig. 5.3.5 of the Learnabout electronics reference, to be the VDD and VDD2, since the input to the flip-flop has a low and/or high state which is result of the voltage setting for flip-flop; 
Kim, Matsuda and Learnabout electronics are analogous art because they are from the same field endeavor of analyzing the power of a circuit;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kim and Matsuda of generating, by the transformation logic circuit, an updated power signal (VDD2) from the VDD, where the VDD and VDD2 are power signals that provide power by incorporating and the VDD and the VDD2 have overlapping high portions of the power signals; wherein the VDD2 includes a low portion that extends one cycle that corresponds to a first down cycle in the low portion of the VDD; wherein the low portion of the VDD2 is a shorter duration than the low portion of the VDD as taught by Learnabout electronics for the purpose of illustrating the action of a positive edge triggered device.
The motivation for doing so would have been because Learnabout electronics teaches that by determining the high and low portions of the D and Q inputs, where Q depends on D, the 
While the combination of Kim, Matsuda and Learnabout electronics teaches outputting from a transformation logic an updated power signal (VDD2), Kim, Matsuda and Learnabout electronics do not explicitly disclose “A computer implemented method for increasing performance when modeling random latch values; and receiving the VDD2 from the transformation logic at a plurality of pairs of latches connected to the transformation logic; and generating, using a plurality of random generation logic integrated respectively into the plurality of pairs of latches, a plurality of respective random values for the one cycle that VDD2 is low, wherein the plurality of random generation logic receives the VDD2 from the transformation logic to generate a random value; and storing, using the plurality of pairs of latches the plurality of random values, wherein the VDD2 is used to power each latch of the pair of latches On or Off”
Huston et al. discloses “A computer implemented method for increasing performance when modeling random latch values” as [Huston et al. (Abstract, Col. 2 lines 37-43, “Turning now to Fig. 1, an electronic circuit 100, etc.”)];
“and receiving the VDD2 from the transformation logic at a plurality of pairs of latches connected to the transformation logic” as [Huston et al. (Col. 2 lines 44-47, “The first region 110 includes logic 111, etc.”, Col. 5 lines 10-15, “However, when the VDD signal, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 1, 2B and 3)] Examiner’s interpretation: As shown in Fig. 1 of the Huston et al. reference, the logic (item 111) and the latch circuits are connected.  The plurality of latches are within the latch circuits as shown in Fig. 3.  Also, the 
“and generating, using a plurality of random generation logic integrated respectively into the plurality of pairs of latches, a plurality of respective random values for the one cycle that VDD2 is low, wherein the plurality of random generation logic receives the VDD2 from the transformation logic to generate a random value” as [Huston et al. (Col.4 lines 4-13 “When the latch circuit 200 determines, etc.”, Col. 5 lines 10-15 “However, when the VDD signal is low, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 2B and 3)] Examiner’s interpretation: The examiner considers the random generation logic to be inherent in the Huston et al. reference, since the latches are within latch circuits that produce pseudo random values when the VDD is low;
“and storing, using the plurality of pairs of latches the plurality of random values, wherein the VDD2 is used to power each latch of the pair of latches On or Off” as [Huston et al. (Col. 6 32-38, “Fig. 6 illustrates a flow diagram, etc.”)] Examiner’s interpretation: The pseudo-random values is transmitted from the latch circuit to another region of the electrical circuit. To transmit the pseudo-random values from the latch circuits, the pseudo-random values would have to be stored.  Also, he examiner considers the output from the logic 111 to be the VDD2 (updated signal), since based on the output of the logic 111 the latch circuits changes; 
Kim, Matsuda, Learnabout electronics and Huston et al. are analogous art because they are from the same field endeavor of analyzing the power of a circuit.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kim, Matsuda and Learnabout electronics of outputting from a transformation logic an updated power signal (VDD2) by incorporating a 
The motivation for doing so would have been because Huston et al. teaches that by implementing a model of an electrical circuit including a first region and a second region, the ability to test the for the problem in a first region without slowing down the simulation can be accomplished (Huston et al. (Col. 1 lines 25-53, “When a power island is turned, etc.”). 

Examiner’s note: Regarding claim 14, the examiner notes in Fig. 5.3.5 of the Learnabout electronics, the D input has a low state for a plurality of cycles, and the Q input has a low state that changes where the D input is still in the low state.  The examiner considers the D and Q shown in Fig. 5.3.5 of the Learnabout electronics reference, to be the VDD and VDD2, since the input to the flip-flop has a low and/or high state which is result of the voltage setting for flip-flop; 

With respect to claim 14, the combination of Kim, Matsuda, Learnabout electronics and Huston et al. discloses the method of claim 12 above, and Learnabout electronics further st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.”, Fig. 5.3.5)] Examiner’s interpretation: As shown in Fig. 5.3.5 of the Learnabout electronics, the D input has a low state for a plurality of cycles, and the Q input has a low state that changes where the D input is still in the low state.  The examiner considers the D and Q shown in Fig. 5.3.5 of the Learnabout electronics reference, to be the VDD and VDD2, since the input to the flip-flop has a low and/or high state which is result of the voltage setting for flip-flop; 

With respect to claim 15, the combination of Kim, Matsuda, Learnabout electronics and Huston et al. discloses the method of claim 14 above, and Learnabout electronics further discloses “wherein the low portion of the VDD2 that extends from the first time period to the second time period to define a first down cycle of the VDD2 that occurs during #+the low portion of the VDD.” as [Learnabout electronics (Pg. 3, Timing Diagram, 1st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.”, Fig. 5.3.5)] Examiner’s interpretation: As shown in Fig. 5.3.5 of the Learnabout electronics, the Q input has a low state that is includes a low state that extends for one cycle that corresponds to the first down cycle of the D input;

With respect to claim 20, Huston et al. discloses “A computer system for increasing performance when modeling random latch values” as [Huston et al. (Abstract, Col. 2 lines 37-43, “Turning now to Fig. 1, an electronic circuit 100, etc.”)];


With respect to claim 21, the combination of Kim, Matsuda, Learnabout electronics and Huston et al. discloses the system of claim 20 above, and Huston et al. discloses “wherein the latch is further connected to a random generation logic circuit” as [Huston et al. (Col.4 lines 4-13 “When the latch circuit 200 determines, etc.”, Col. 5 lines 10-15 “However, when the VDD signal is low, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 2B and 3)] Examiner’s interpretation: The examiner considers the random generation logic to be inherent in the Huston et al. reference, since the latches are within latch circuits that produce pseudo random values when the VDD is low;
“wherein the random generation logic circuit generates a random value for the one cycle that VDD2 is low” as [Huston et al. (Col.4 lines 4-13 “When the latch circuit 200 determines, etc.”, Col. 5 lines 10-15 “However, when the VDD signal is low, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 2B and 3)];
“and wherein the random value (D) is stored by the latch” as [Huston et al. (Col. 6 32-38, “Fig. 6 illustrates a flow diagram, etc.”)] Examiner’s interpretation: The pseudo-random values is transmitted from the latch circuit to another region of the electrical circuit. To transmit the pseudo-random values from the latch circuits, the pseudo-random values would have to be stored;

With respect to claim 22, the combination of Kim, Matsuda, Learnabout electronics and Huston et al. discloses the system of claim 20 above, and Huston et al. discloses “a plurality of Examiner’s interpretation: As shown in Fig. 1 of the Huston et al. reference, the logic (item 111) and the latch circuits are connected.  The plurality of latches are within the latch circuits as shown in Fig. 3;
“and a plurality of random generation logic circuits, wherein each of the plurality of random generation logic circuits is connected to one of the plurality of latches.” as [Huston et al. (Col.4 lines 4-13 “When the latch circuit 200 determines, etc.”, Col. 5 lines 10-15 “However, when the VDD signal is low, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 2B and 3)] Examiner’s interpretation: The examiner considers the random generation logic to be inherent in the Huston et al. reference, since the latches are within latch circuits that produce pseudo random values when the VDD is low;

With respect to claim 23, the combination of Kim, Matsuda, Learnabout electronics and Huston et al. discloses the system of claim 20 above, and Learnabout electronics further discloses “wherein the low portion of the power signal (VDD) extends for a plurality of cycles while the VDD2 signal transitions from the first high portion to the low portion and from the low portion to the second high portion.” as [Learnabout electronics (Pg. 3, Timing Diagram, 1st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.”, Fig. 5.3.5)] Examiner’s interpretation: As shown in Fig. 5.3.5 of the Learnabout electronics, the D input has a low state for a plurality of cycles, and the Q input has a low state that changes where the D input is still in the low state;

With respect to claim 24, the combination of Kim, Matsuda, Learnabout electronics and Huston et al. discloses the system of claim 23 above, and Learnabout electronics further discloses “wherein the low portion of the VDD2 that extends from the first time period to the second time period to define a first down cycle of the VDD2 that occurs during the low portion of the VDD.” as [Learnabout electronics (Pg. 3, Timing Diagram, 1st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.”, Fig. 5.3.5)] Examiner’s interpretation: As shown in Fig. 5.3.5 of the Learnabout electronics, the Q input has a low state that is includes a low state that extends for one cycle that corresponds to the first down cycle of the D input;

With respect to claim 29, the combination of Kim, Matsuda, Learnabout electronics and Huston et al. discloses the system of claim 22 above, and Huston et al. further discloses “wherein the transformation logic circuit provided the VDD2 to the plurality of latches and the plurality of random generation logic circuits.” as [Huston et al. (Col. 3 lines 5-13, “In operation, when the first region is powered, etc.”, Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Huston et al. reference, a power signal that is sent from logic 111 to the latch circuits 112.  The examiner considers the power signal being sent from logic 111, to be the VDD2, since based on the output of the logic 111 the latch circuits changes;

With respect to claim 30, the combination of Kim, Matsuda, Learnabout electronics and Huston et al. discloses the system of claim 20 above, and Huston et al. further discloses “wherein the random generation logic circuits generate a pseudo random value for each cycle that an input signal is low.” as [Huston et al. (Col. 3 lines 14-28, “However, when the power is turned off, etc.”)];
With respect to claim 31, the combination of Kim, Matsuda, Learnabout electronics and Huston et al. discloses the method of claim 12 above, and Learnabout electronics further discloses “wherein the VDD2 transitions at a first point in time from a first high portion that provides power to a low portion that stops providing the power and transitions at a second point in time from the low portion to a second high portion that provides the power such that the period from the first time section to the second time section defines a single cycle of the VDD2.” as [Learnabout electronics (Pg. 3, Timing Diagram, 1st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.”, Fig. 5.3.5)] Examiner’s interpretation: As shown in Fig. 5.3.5 of the Learnabout electronics reference, the Q input has a high state that transitions to a low state that, which then transitions back to a high state, where there is a cycle.  The examiner considers the D and Q shown in Fig. 5.3.5 of the Learnabout electronics reference, to be the VDD and VDD2, since the input to the flip-flop has a low and/or high state which is result of the voltage setting for flip-flop; 

With respect to claim 32, the combination of Kim, Matsuda, Learnabout electronics and Huston et al. discloses the system of claim 20 above, and Learnabout electronics further discloses “wherein the VDD2 transitions at a first point in time from a first high portion that provides power to a low portion that stops providing the power and transitions at a second point in time from the low portion to a second high portion that provides the power such that the period from the first time section to the second time section defines a single cycle of the VDD2.” as [Learnabout electronics (Pg. 3, Timing Diagram, 1st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.”, Fig. 5.3.5)] Examiner’s interpretation: As shown in Fig. 5.3.5 of the Learnabout electronics reference, the Q input has a high state that transitions to a low state that,  

7.	Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. PGPub 2012/0200345), Matsuda (U.S. PGPub 2017/0366089), online reference Learnabout electronics Digital Electronics, written by Learnabout electronics, Huston et al. (U.S. Patent 8,826,206) (from IDS dated 9/27/16) in view of Gupta et al. (U.S. PGPub 20170317672).

With respect to claim 25, the combination of Kim, Matsuda, Learnabout electronics and Huston et al. discloses the system of claim 20 above.
While the combination of the combination of Kim, Matsuda, Learnabout electronics and Huston et al. teaches having a latch that can receive a signal from the latch circuits (random generation logic), the combination of Kim, Matsuda, Learnabout electronics and Huston et al. do not explicitly disclose “wherein the latch is one selected from a group consisting of a simple set-reset latch, a gated latch with conditional transparency, a D flip-flop, a T flip-flop, and a JK flip-flop”
Gupta et al. discloses “wherein the latch is one selected from a group consisting of a simple set-reset latch, a gated latch with conditional transparency, a D flip-flop, a T flip-flop, and a JK flip-flop.” as [Gupta et al. (paragraph [0012] – [0013], Figs. 2A-2D)];
Kim, Matsuda, Learnabout electronics, Huston et al. and Gupta et al. are analogous art because they are from the same field endeavor of analyzing the power of a circuit;

The motivation for doing so would have been because Gupta et al. teaches that by analyzing a power-on-reset (POR) circuit configured to reset a latch, the ability to protect an integrated circuit from current surges can be accomplished (Gupta et al. (paragraph [0002], paragraph [0010]).

With respect to claim 26, the combination of Kim, Matsuda, Learnabout electronics, Huston et al. and Gupta et al. discloses the system of claim 25 above, and Gupta et al. further discloses “wherein the simple set-reset latch is one selected from a group consisting of a SR NOR latch, a SR NAND latch, a SR AND-OR latch, and a JK latch.” as [Gupta et al. (paragraph [0012] – [0013], Figs. 2A-2D)];

With respect to claim 27, the combination of Kim, Matsuda, Learnabout electronics, Huston et al. and Gupta et al. discloses the system of claim 25 above, and Gupta et al. further discloses “wherein the gated latch with conditional transparency is one selected from a group consisting of a gated SR latch, a gated D latch, and an Earle latch.” as [Gupta et al. (paragraph [0012] – [0013], Figs. 2A-2D)];
8.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. PGPub 2012/0200345), Matsuda (U.S. PGPub 2017/0366089), online reference Learnabout electronics Digital Electronics, written by Learnabout electronics, Huston et al. (U.S. Patent 8,826,206) (from IDS dated 9/27/16), Gupta et al. (U.S. PGPub 20170317672) in view of Lin et al. (U.S. PGPub 2005/0077926).

With respect to claim 28, the combination of Kim, Matsuda, Learnabout electronics, Huston et al. and Gupta et al. discloses the system of claim 25 above.
While the combination of Kim, Matsuda, Learnabout electronics, Huston et al. and Gupta et al. teaches a latch being selected from a group consisting of a D flip-flop, Kim, Matsuda, Learnabout electronics, Huston et al. and Gupta et al. do not explicitly disclose “wherein the D flip-flop is selected from a group consisting of a classical positive-edge-triggered D flip-flop, a master-slave edge-triggered D flip-flop, and an Edge-triggered dynamic D storage element.”
Lin et al. discloses “wherein the D flip-flop is selected from a group consisting of a classical positive-edge-triggered D flip-flop, a master-slave edge-triggered D flip-flop, and an Edge-triggered dynamic D storage element.” as [Lin et al. (paragraph [0010])];
Kim, Matsuda, Learnabout electronics, Huston et al., Gupta et al. and Lin et al. are analogous art because they are from the same field endeavor of analyzing signals of a circuit;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kim, Matsuda, Learnabout electronics, Huston et al. and Gupta et al. of having a latch being selected from a group consisting of a D flip-flop by incorporating wherein the D flip-flop is selected from a group consisting of a classical positive-edge-triggered D flip-flop, a master-slave edge-triggered D flip-flop, and an 
The motivation for doing so would have been because Lin et al. teaches that by having a signal switching circuit, the ability to maintain a stable signal output at the moment of signal switching can be accomplished (Lin et al. (paragraph [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BERNARD E COTHRAN/            Examiner, Art Unit 2147                                                                                                                                                                                            
/BORIS GORNEY/            Supervisory Patent Examiner, Art Unit 2147